The act of limitations began to run from the time the negroes came into the possession of the defendant, unless he was entrusted with them by the plaintiff for an indefinite time; for then the act will not begin to run till demand made, or unless the plaintiff can show that the defendant removed himself to such places where the plaintiff could not find him to institute his suit, or had the negroes without the knowledge of the plaintiff.
So defendant had a verdict, and there was judgment for him.
See Berry v. Pullam, ante, 16.
Cited: Pursell v. Long, 52 N.C. 106. *Page 280